    Case 1:18-cv-09031-DLC Document 32-9 Filed 01/16/19 Page 1 of 7




                       
                       
                       
                       
                   ([KLELW

                  Case 1:18-cv-09031-DLC Document 32-9 Filed 01/16/19                       Page 2 ofOMB
                                                                                                      7 No. 1845-0110
                 PUBLIC  SERVICE LOAN FORGIVENESS (PSLF):
                                                                                                   Form Approved
                 EMPLOYMENT CERTIFICATION FORM                                                     Exp. Date 5/31/2020
                 William D. Ford Federal Direct Loan (Direct Loan) Program                         PSECF - XBCR
                 WARNING: Any person who knowingly makes a false statement or misrepresentation on this form or on
  PSLF ECF       any accompanying document is subject to penalties that may include fines, imprisonment, or both, under
                 the U.S. Criminal Code and 20 U.S.C. 1097.
SECTION 1: BORROWER INFORMATION
                                                           Please enter or correct the following information.
                                                              Check this box if any of your information has changed.

                                                               SSN
                                                      Date of Birth
                                                             Name
                                                          Address
                                                               City                       State       Zip Code
                                              Telephone - Primary
                                            Telephone - Alternate
                                                  Email (Optional)
SECTION 2: BORROWER AUTHORIZATIONS, UNDERSTANDINGS, AND CERTIFICATION
Before signing, carefully read the entire form. For more information on PSLF, visit StudentAid.gov/publicservice.
I authorize:
 1. My employer or other entity having records about the employment that is the basis of my request to make information
    from those records available to the U. S. Department of Education (the Department) or its agents or contractors.
 2. The entity to which I submit this request and its agents to contact me regarding my request or my loans at any cellular
    telephone number that I provide now or in the future using automated telephone dialing equipment or artificial or
    prerecorded voice or text messages.
I understand that:
 1. To qualify for PSLF, I must make 120 qualifying payments on my Direct Loans while employed full-time by a qualifying
    employer or employers. Neither the 120 qualifying payments nor the employment have to be consecutive.
 2. To qualify for PSLF, I must be employed full-time by a qualifying employer when I apply for and receive PSLF.
 3. If I qualify for forgiveness, only the remaining balance on my Direct Loans will be forgiven.
 4. By submitting this form, my student loan(s) held by the Department will be transferred to FedLoan Servicing.
 5. The Department may request supplemental documentation substantiating my employment.
 6. The Department will notify me in writing or electronically of the number of qualifying payments I have made while
    employed full-time by a qualifying employer and how many more I must make before I am eligible to apply for PSLF.
 7. I will be notified if the form that I submit is incomplete, or if my employment or payments do not qualify for PSLF, why
    the determination was made, and the steps I need to take to correct the form or make qualifying payments.
 8. The Department will retain this certification form until I submit my application for forgiveness.

I certify that all of the information I have provided on this form and in any accompanying document is true, complete, and
correct to the best of my knowledge and belief.
     Check this box if you cannot obtain certification from your employer because the organization is closed or because the
     organization has refused to certify your employment. The Department will follow up to assist you in getting
     documentation of your employment. Complete Section 3, but do not complete Section 4.


    Borrower's Signature                                                                  Date

                                                          Page 1 of 6
                       Case 1:18-cv-09031-DLC Document 32-9 Filed 01/16/19 Page 3 of 7
Borrower Name                                                                              Borrower SSN
SECTION 3: EMPLOYER INFORMATION (TO BE COMPLETED BY THE BORROWER OR EMPLOYER)
1. Employer Name:                                                           10. Is your employer tax-exempt under Section 501(c)(3)
                                                                                of the Internal Revenue Code (IRC)?
                                                                                    If your employer is tax-exempt under another
2. Federal Employer Identification Number (FEIN)                                subsection of 501(c) of the IRC, such as 501(c)(4) or
                                                                                501(c)(6), check "No" to this question.
                                                                                     Yes - Skip to Section 4.
        zŽƵƌĞŵƉůŽǇĞƌΖƐ&ĞĚĞƌĂů/EŵĂǇďĞĨŽƵŶĚŽŶǇŽƵƌ                           No - Continue to Item 11.
      tĂŐĞĂŶĚdĂǆ^ƚĂƚĞŵĞŶƚ;tͲϮͿ͘
3.                                                                          11. Is your employer a not-for-profit organization that is
      Employer Address:
                                                                                not tax-exempt under Section 501(c)(3) of the Internal
                                                                                Revenue Code?
                                                                                    Yes - Continue to Item 12.
                                                                                    No - Your employer does not qualify.
4. Employer Website (if any):                                               12. Is your employer a partisan political organization or a
                                                                                labor union?
                                                                                    Yes - Your employer does not qualify.
5. Employment Begin Date:                                                           No - Continue to Item 13.

                                                                            13. Which of the following services does your employer
                                                                                provide as its primary purpose? Check all that apply
6. Employment End Date:
                                                                                and then continue to Section 4. If you you check
                                          OR       Still Employed               "None of the above", do not submit this form.
                                                                                   Emergency management
7. Employment Status:            Full-Time        Part-Time                        Military service (See Section 6)
8. Hours Per Week (Average)                                                        Public safety
                                                                                   Law enforcement
         Include vacation, leave time, or any leave taken
      under the Family Medical Leave Act of 1993. If your                          Public interest legal services (See Section 6)
      employer is a 501(c)(3) or a not-for-profit organization,                    Early childhood education (See Section 6)
      do not include any hours you spent on religious
      instruction, worship services, or proselytizing.                             Public service for individuals with disabilities
                                                                                   Public service for the elderly
9. Is your employer a governmental organization?
                                                                                   Public health (See Section 6)
         A governmental organization is a Federal, State,                          Public education (See Section 6)
      local, or Tribal government organization, agency, or
      entity, a public child or family service agency, a Tribal                    Public library services
      college or university, or the Peace Corps or                                 School library services
      AmeriCorps.
                                                                                   Other school-based services
          Yes - Skip to Section 4.
                                                                                 None of the above - the employer does not
         No - Continue to Item 10.
                                                                                 qualify.
SECTION 4: EMPLOYER CERTIFICATION (TO BE COMPLETED BY THE EMPLOYER)
By signing, I certify (1) that the information in Section 3 is true, complete, and correct to the best of my knowledge and
belief, (2) that I am an authorized official (see Section 6) of the organization named in Section 3, and (3) that the borrower
named in Section 1 is or was an employee of the organization named in Section 3.
Note: If any of the information is crossed out or altered in Section 3, you must initial those changes.
Official's Name                                                      Official's Phone
Official's Title                                                        Official's Email

     Authorized Official's Signature                                                               Date
                                                                  Page 2 of 6
                 Case 1:18-cv-09031-DLC
SECTION 5: INSTRUCTIONS FOR COMPLETING THEDocument
                                           FORM    32-9 Filed 01/16/19 Page 4 of 7
If you have made 120 qualifying payments and the certification in Sections 3 and 4 does not cover all of those payments, you
must provide information about other employers by submitting one copy of Sections 1 and 2 (Page 1), and one copy of
Sections 3 and 4 (Page 2) per employer. When completing this form, type or print using dark ink. Enter dates as month-day-
year (mm-dd-yyyy). Use only numbers. Example: March 14, 2016 = 03-14-2016. For more information about PSLF and how to
use this form, visit StudentAid.gov/publicservice. Return the completed form to the address shown in Section 7.
SECTION 6: DEFINITIONS
QUALIFYING PAYMENT DEFINITIONS                                    QUALIFYING EMPLOYMENT DEFINITIONS (CONTINUED)
    Qualifying payments are separate, on-time, full monthly          An employee means an individual who is hired and paid
payments made on an eligible loan after October 1, 2007           by the qualifying employer.
under a qualifying repayment plan while employed full-time           Full-time means working for one or more qualifying
by a qualifying employer.                                         employers for the greater of: (1) An annual average of at
    An on-time payment is a payment made no more than             least 30 hours per week or, for a contractual or employment
15 days after the due date for the payment.                       period of at least 8 months, an average of 30 hours per
     Eligible loans are loans made under the William D. Ford      week; or (2) Unless the qualifying employment is with two
Federal Direct Loan (Direct Loan) Program that are not in         or more employers, the number of hours the employer
default.                                                          considers full time.
     Qualifying repayment plans include the Revised Pay As           An authorized official is an official of a qualifying
You Earn (REPAYE) plan, the Pay As You Earn (PAYE) plan,          employer who has access to the borrower's employment or
the Income-Based Repayment (IBR) plan, the Income-                service records and is authorized by the employer to certify
Contingent Repayment (ICR) plan, the Standard Repayment           the employment status of the organization's employees or
plan with a maximum 10-year repayment period, and any             former employees, or the service of AmeriCorps or Peace
other Direct Loan repayment plan if payments are at least         Corps volunteers.
equal to the monthly payment amount that would be                    Early childhood education includes licensed or
required under the Standard Repayment plan with a 10-year         regulated child care, Head Start, and State funded pre-
repayment period.                                                 kindergarten.
QUALIFYING EMPLOYMENT DEFINITIONS                                     Law enforcement means crime prevention, control or
    A Qualifying employer includes the government, a not-         reduction of crime, or the enforcement of criminal law.
for-profit organization that is tax-exempt under Section             Military service means service on behalf of the U. S.
501(c)(3) of the Internal Revenue Code, or a private not-for-     Armed Forces or the National Guard.
profit organization that provides certain public services.           Public education includes services that provide
Serving in an AmeriCorps or Peace Corps position is also          educational enrichment or support directly to students or
qualifying employment.                                            their families in a school or a school-like setting.
    Government includes a Federal, State, local or Tribal             Public interest legal services refers to legal services
government organization, agency or entity; a public child or      that are funded in whole or in part by a local, State, Federal,
family service agency; or a Tribal college or university.         or Tribal government.
     A private not-for-profit organization is an                      Public health includes nurses, nurse practitioners,
organization that is not organized for profit, is not a labor     nurses in a clinical setting, and full-time professionals
union, is not a partisan political organization, and provides     engaged in health care practitioner occupations and health
at least one of the following public services as its primary      support occupations, as such terms are defined by the
purpose: (1) emergency management, (2) military service,          Bureau of Labor Statistics.
(3) public safety, (4) law enforcement, (5) public interest       OTHER DEFINITIONS
legal services, (6) early childhood education, (7) public             A forbearance is a period during which you are allowed
service for individuals with disabilities and the elderly, (8)    to postpone making payments temporarily, allowed an
public health, (9) public education, (10) public library          extension of time for making payments, or temporarily
services, (11) school library services, or (12) other school-     allowed to make smaller payments than scheduled. A
based services.                                                   forbearance can be a mandatory forbearance, meaning that
     AmeriCorps position means a position approved by the         your loan holder must grant the forbearance if you qualify
Corporation for National and Community Service under              for the forbearance and supply all supporting
Section 123 of the National and Community Service Act of          documentation. A forbearance can also be a discretionary
1990 (42 U.S.C. 12573).                                           forbearance, meaning that your loan holder may grant the
    Peace Corps position means a full-time assignment             forbearance, but is not required to do so.
under the Peace Corps Act as provided for under 22 U.S.C.
2504.

                                                           Page 3 of 6
SECTION 7: WHERE Case 1:18-cv-09031-DLC
                 TO SEND                 Document 32-9 Filed 01/16/19 Page 5 of 7
                         THE COMPLETED FORM
Return the completed form and any documentation to:                If you need help completing this form, call:

Mail to: U.S. Department of Education, FedLoan Servicing,          Domestic: 855-265-4038.
P.O. Box 69184, Harrisburg, PA 17106-9184.                         International: 717-720-1985.
                                                                   TTY: dial 711, then enter 800-699-2908.
Fax to: 717-720-1628.
                                                                   Website: MyFedLoan.org.
Upload to: MyFedLoan.org/FileUpload, if FedLoan
Servicing is already your servicer.
SECTION 8: IMPORTANT INFORMATION ABOUT PSLF
You may receive loan forgiveness under this program only           PAYMENT ELIGIBILITY (CONTINUED)
after you have made 120 qualifying payments (see                      If you make a lump sum payment by using an
"Payment Eligibility") on eligible loans (see "Loan Eligibility"   AmeriCorps Segal Education Award or a Peace Corps
on page 5) while working full-time in qualifying                   transition payment, or if a lump sum payment is made on
employment (see "Employment Eligibility" on page 5).               your behalf through a DOD student loan repayment
PAYMENT ELIGIBILITY                                                program, the Department will give you credit for qualifying
                                                                   payments equal to the lesser of (1) the number of payments
   To receive PSLF, you must make 120 on-time, full,
                                                                   resulting after dividing the amount of the lump sum
scheduled, separate monthly payments on your Direct Loans
                                                                   payment by the monthly payment amount you would have
under a qualifying repayment plan after October 1, 2007.
                                                                   made under one of the qualifying repayment plans listed
   On-time payments are those that are received by your            below; or (2) 12 payments.
servicer no later than 15 days after the scheduled payment
                                                                       If you make an eligible lump sum payment using a Peace
due date.
                                                                   Corps transition payment, you must do so within 6 months
   Full payments are payments on your Direct Loan in an            of the Employment End Date, as reported in Section 3.
amount that equals or exceeds the amount you are required
                                                                      You may only use an AmeriCorps Segal Education Award
to pay each month under your repayment schedule. If you
                                                                   or Peace Corps transition payment one time to receive
make a payment that is less than what you are required to
                                                                   credit for more than one qualifying payment towards PSLF.
pay for that month, that month's payment will not count as
                                                                   However, lump sum payments made on your behalf under a
one of the required 120 qualifying payments. If you make
                                                                   DOD student loan repayment program may be counted as
multiple, partial payments in a month and the total of those
                                                                   up to 12 qualifying payments for each year that a lump sum
partial payments equals or exceeds the required full
                                                                   payment is made.
monthly payment amount, those payments will count as
one qualifying payment.                                               Your payments must be made under a qualifying
                                                                   repayment plan. Qualifying repayment plans include the
   Scheduled payments are those that are made while you
                                                                   REPAYE plan, the PAYE plan, the IBR plan, the ICR plan, the
are in repayment. They do not include payments made while
                                                                   10-Year Standard Repayment plan, or any other Direct Loan
your loans are in an in-school or grace status, or in a
                                                                   repayment plan, but only payments that are at least equal to
deferment or forbearance period.
                                                                   the monthly payment amount that would be required under
   You must make separate monthly payments. Except as              the10-Year Standard Repayment plan.
explained below, lump sum payments or payments you
                                                                      Though repayment plans other than the REPAYE, PAYE,
make as advance payments for future months do not count
                                                                   IBR, and ICR plans are qualifying repayment plans for PSLF,
as more than one qualifying payment. If you want to pay
                                                                   you must enter REPAYE, PAYE, IBR, or ICR to have a
more than your scheduled monthly payment amount, follow
                                                                   remaining balance to forgive after becoming eligible for
the instructions on your bill to let your servicer know that
                                                                   PSLF. Otherwise, your loans will be fully repaid within 10
your payment is not intended to cover future installments.
                                                                   years. To apply for these plans, visit StudentLoans.gov.
Otherwise, you may not receive credit for future qualifying
payments.                                                             IMPORTANT: The Standard Repayment Plan for Direct
                                                                   Consolidation Loans made on or after July 1, 2006 has
  If you were an AmeriCorps or Peace Corps volunteer, you
                                                                   repayment periods that range from 10 to 30 years. Monthly
may receive credit for making qualifying payments if you
                                                                   payments you make under this plan are qualifying payments
make a lump sum payment by using all or part of a Segal
                                                                   only if the repayment period is 10 years, which would be the
Education Award or Peace Corps transition payment.
                                                                   case only if the total amount of the consolidation loan and
   You may also receive credit for qualifying payments if a        your other eligible student loans is less than $7,500.
lump sum payment is made on your behalf through a
student loan repayment program administered by the U.S.
Department of Defense (DOD).
                                                            Page 4 of 6
                 CaseINFORMATION
SECTION 8: IMPORTANT  1:18-cv-09031-DLC   Document
                                  ABOUT PSLF        32-9 Filed 01/16/19 Page 6 of 7
                                             (CONTINUED)
LOAN ELIGIBILITY                                                  EMPLOYMENT ELIGIBILITY (CONTINUED)
   Only Direct Loan Program loans that are not in default            A private not-for-profit organization that is not a tax-
are eligible for PSLF. Loans you received under the Federal       exempt organization under Section 501(c)(3) of the IRC may
Family Education Loan (FFEL) Program, the Federal Perkins         be a qualifying organization if it provides certain specified
Loan (Perkins Loan) Program, or any other student loan            public services. These services include emergency
program are not eligible for PSLF.                                management, military service, public safety, or law
    If you have FFEL Program or Perkins Loan Program loans,       enforcement services; public health services; public
you may consolidate them into a Direct Consolidation Loan         education or public library services; school library and other
to take advantage of PSLF. However, payments made on              school-based services; public interest legal services; early
your FFEL Program or Perkins Loan Program loans before            childhood education; public service for individuals with
you consolidated them, even if they were made under a             disabilities and the elderly. The organization must not be a
qualifying repayment plan, do not count as qualifying PSLF        business organized for profit, a labor union, or a partisan
payments. In addition, if you made qualifying payments on a       political organization.
Direct Loan and then consolidate it into a Direct                   Employment as a member of the U.S. Congress is not
Consolidation Loan, you must start over making qualifying         qualifying employment.
payments on the new Direct Consolidation Loan.                           You must be employed full-time by your employer.
    If you are planning to consolidate your FFEL Program or           Generally, you must meet your employer's definition of
Perkins Loan Program loans into a Direct Consolidation Loan       full-time. However, for PSLF purposes, that definition must
to take advantage of PSLF and do not have any Direct Loans,       be at least an annual average of 30 hours per week. For
do not submit this form until you have consolidated your          purposes of the full-time requirement, your qualifying
loans. The online application for Direct Consolidation Loans      employment at a 501(c)(3) organization or a not-for-profit
contains a section that allows you to indicate that you are       organization does not include time spent participating in
consolidating your loans for PSLF. If you plan to consolidate     religious instruction, worship services, or any form of
Perkins Loan Program loans, first understand that Perkins         proselytizing.
Loan Program loans may be cancelled for certain types of
public service. If you consolidate a Perkins Loan Program             If you are a teacher or in another position under contract
loan, you will no longer be eligible for Perkins cancellation.    for at least eight out of 12 months, you meet the full-time
The online application is available at StudentLoans.gov. If       standard if you work an average of at least 30 hours per
you don't know whether you have Direct Loans, go to               week during the contractual period and receive credit by
StudentAid.gov/login.                                             your employer for a full year's worth of employment.
                                                                      If you are employed in more than one qualifying part-
EMPLOYMENT ELIGIBILITY
                                                                  time job simultaneously, you may meet the full-time
   To qualify for PSLF, you must be an employee of a              employment requirement if you work a combined average
qualifying employer. An employee is someone who is hired          of at least 30 hours per week with your employers.
and paid by the employer. You may physically perform your
                                                                     Vacation or leave time provided by the employer or leave
work at a qualifying or non-qualifying organization, as long
                                                                  taken for a condition that is a qualifying reason for leave
as you are an employee of a qualifying employer. If you are
                                                                  under the Family and Medical Leave Act of 1993, 29, U.S.C.
working at the location of or with an organization under
                                                                  2612(a)(1) and (3) is equivalent to hours worked in qualifying
contract with your employer, the organization that hired
                                                                  employment.
and pays you must be a qualifying employer, not the
organization where you perform your work.
                                                                  OTHER IMPORTANT INFORMATION
   A qualifying organization is a government organization, a
tax-exempt organization under Section 501(c)(3) of the               If you submit this form and your employer qualifies, all of
Internal Revenue Code, or a private not-for-profit                your loans held by the Department will be transferred to
organization that provides certain public services. Service in    FedLoan Servicing. FedLoan Servicing will then determine
an AmeriCorps or Peace Corps position is also qualifying          how many qualifying payments you made during the period
employment.                                                       of qualifying employment within the dates provided in
                                                                  Section 3.
                                                                     You are not permitted to apply the same period of
                                                                  service to receive PSLF and the Teacher Loan Forgiveness
                                                                  and Civil Legal Assistance Attorney Student Loan
                                                                  Repayment programs.


                                                           Page 5 of 6
                 CaseNOTICES
SECTION 9: IMPORTANT  1:18-cv-09031-DLC Document 32-9 Filed 01/16/19 Page 7 of 7
   Privacy Act Notice. The Privacy Act of 1974 (5 U.S.C.                 To assist program administrators with tracking refunds
552a) requires that the following notice be provided to you:         and cancellations, disclosures may be made to guaranty
   The authorities for collecting the requested information          agencies, to financial and educational institutions, or to
from and about you are §421 et seq., §451 et seq., or §461 of        federal or state agencies. To provide a standardized method
the Higher Education Act of 1965, as amended (20 U.S.C.              for educational institutions to efficiently submit student
1071 et seq., 20 U.S.C. 1087a et seq., or 20 U.S.C. 1087aa et        enrollment statuses, disclosures may be made to guaranty
seq.) and the authorities for collecting and using your Social       agencies or to financial and educational institutions. To
Security Number (SSN) are §§428B(f) and 484(a)(4) of the             counsel you in repayment efforts, disclosures may be made
HEA (20 U.S.C. 1078-2(f) and 1091(a)(4)) and 31 U.S.C.               to guaranty agencies, to financial and educational
7701(b). Participating in the William D. Ford Federal Direct         institutions, or to federal, state, or local agencies.
Loan (Direct Loan) Program, Federal Family Education Loan                In the event of litigation, we may send records to the
(FFEL) Program, or Federal Perkins Loan (Perkins Loan)               Department of Justice, a court, adjudicative body, counsel,
Program and giving us your SSN are voluntary, but you must           party, or witness if the disclosure is relevant and necessary
provide the requested information, including your SSN, to            to the litigation. If this information, either alone or with
participate.                                                         other information, indicates a potential violation of law, we
    The principal purposes for collecting the information on         may send it to the appropriate authority for action. We may
this form, including your SSN, are to verify your identity, to       send information to members of Congress if you ask them
determine your eligibility to receive a loan or a benefit on a       to help you with federal student aid questions. In
loan (such as a deferment, forbearance, discharge, or                circumstances involving employment complaints,
forgiveness) under the Direct Loan, FFEL, or Federal Perkins         grievances, or disciplinary actions, we may disclose relevant
Loan Programs, to permit the servicing of your loans, and, if        records to adjudicate or investigate the issues. If provided
it becomes necessary, to locate you and to collect and               for by a collective bargaining agreement, we may disclose
report on your loans if your loans become delinquent or              records to a labor organization recognized under 5 U.S.C.
default. We also use your SSN as an account identifier and to        Chapter 71. Disclosures may be made to our contractors for
permit you to access your account information                        the purpose of performing any programmatic function that
electronically.                                                      requires disclosure of records. Before making any such
                                                                     disclosure, we will require the contractor to maintain Privacy
    The information in your file may be disclosed, on a case-        Act safeguards. Disclosures may also be made to qualified
by-case basis or under a computer matching program, to               researchers under Privacy Act safeguards.
third parties as authorized under routine uses in the                    Paperwork Reduction Notice. According to the
appropriate systems of records notices. The routine uses of          Paperwork Reduction Act of 1995, no persons are required
this information include, but are not limited to, its disclosure     to respond to a collection of information unless such
to federal, state, or local agencies, to private parties such as     collection displays a valid OMB control number. The valid
relatives, present and former employers, business and                OMB control number for this information collection is
personal associates, to consumer reporting agencies, to              1845-0110. Public reporting burden for this collection of
financial and educational institutions, and to guaranty              information is estimated to average 30 minutes per
agencies in order to verify your identity, to determine your         response, including time for reviewing instructions,
eligibility to receive a loan or a benefit on a loan, to permit      searching existing data sources, gathering and maintaining
the servicing or collection of your loans, to enforce the            the data needed, and completing and reviewing the
terms of the loans, to investigate possible fraud and to verify      collection of information. The obligation to respond to this
compliance with federal student financial aid program                collection is required to obtain a benefit in accordance with
regulations, or to locate you if you become delinquent in            34 CFR 685.219. If you have comments or concerns
your loan payments or if you default. To provide default rate        regarding the status of your individual submission of this
calculations, disclosures may be made to guaranty agencies,          form, please contact your loan holder directly (see Section
to financial and educational institutions, or to state               7).
agencies. To provide financial aid history information,
disclosures may be made to educational institutions.




                                                             Page 6 of 6
